DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 01/20/2022 (“01-20-22 OA”), the Applicant amended independent claims 1 and 9 and added new claims 15-16 in a reply filed on 04/13/2022. Applicant’s amendments have substantively changed the scope of independent claims and their respective dependent claims.
	Currently, claims 1-16 are examined as below.
Response to Arguments
Applicant’s amendments to independent claims 1 and 9 have overcome the prior-art rejections as set forth under line item numbers 1-2 in the 01-20-22 OA.
New reference is introduced. New grounds of rejections under 35 U.S.C. 102(a)(1) and claim objections are provided as follows.
Claim Objections
Claims 5 and 11 are objected to because of the following informalities: 
Claims 5 and 11 are objected to under 37 CFR 1.75(c) as being in improper form because claims 5 and 11 use unacceptable multiple dependent claim wording. Claim 5 depends from independent claim 15 and claim 11 depends from independent claim 16. That is, claims 5 and 11 do not refer to a preceding claim. See MPEP § 608.01(n).  Accordingly, the claims 5 and 11 have not been further treated on the merits.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0069801 A1 to Oka et al. (“Oka”).

    PNG
    media_image1.png
    765
    447
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    463
    media_image2.png
    Greyscale

Regarding independent claim 15, Oka in Figs. 1-2 and 10A-10B teaches an optical component 100 (¶ 24 & ¶ 18, light emitting device 100), comprising: 
at least one optical element 1 (¶ 25, light emitting element 1); and 
a package 100 (¶ 24, ¶ 10 & ¶ 18, light emitting device 100) in which the optical element 1 is accommodated; 
the package 100 comprising: 
a mounting substrate 8, 81 (¶ 27 & ¶ 41, mounting board 8, 81) on which the optical element 1 is mounted; 
a transparent sealing member 5 (¶ 25 & ¶ 35, sealing member 5 is light transmissive i.e., transparent) bonded on the mounting substrate 8, 81; 
Page 5 of 9a concave portion (Figs. 2 & 10B, space that accommodates elements 1, 2, 3 and 4 in the cavity of the sealing member 5) formed in the transparent sealing member 5 and surrounding at least a portion of the optical element 1; and 
a refractive index matching agent 3 (¶ 25 & ¶ 82, light transmissive member 3 includes silicone resin, which is the same material the Applicant purported for the refractive index matching agent (see page 7, lines 2-3 & page 13, lines 20-24 in the specification of the present application)) filled inside the concave portion (Figs. 2 & 10B), 
wherein the package 100 includes at least one groove 20 (Fig. 10A & ¶ 53, air vent 20 formed in the flange 7 of the sealing member 5) configured to communicate with an exterior from the concave portion (Fig. 10A shows air vent 20 extends from the space accommodating elements 1, 2, 3 and 4 in the cavity of sealing member 5 to the exterior of the sealing member 5), and 
wherein the groove 20 is formed in a portion 7 (¶ 53, flange 7 of the sealing member 5) within the transparent sealing member 5 (Fig. 10A & ¶ 53), the portion 7 being bonded to the mounting substrate 8, 81 (Figs. 1-2 & 10B).
Regarding independent claim 16, Oka in Figs. 1-2 and 10A-10B teaches a transparent sealing member 5 (¶ 25 & ¶ 35, sealing member 5 is light transmissive i.e., transparent) used in an optical component 100 (¶ 24 & ¶ 18, light emitting device 100) comprising at least one optical element 1 (¶ 25, light emitting element 1), and a mounting substrate 8, 81 (¶ 27 & ¶ 41, mounting board 8, 81) on which the optical element 1 is mounted, the transparent sealing member 5 constituting a package 100 (¶ 24, ¶ 10 & ¶ 18, light emitting device 100) in which the optical element 1 is accommodated together with the mounting substrate 8, 81, 
wherein the transparent sealing member 5 includes: 
a concave portion (Figs. 2 & 10B, space that accommodates elements 1, 2, 3 and 4 in the cavity of the sealing member 5) that surrounds at least a portion of the optical element 1 and is filled with a refractive index matching agent 3 (¶ 25 & ¶ 82, light transmissive member 3 includes silicone resin, which is the same material the Applicant purported for the refractive index matching agent (see page 7, lines 2-3 & page 13, lines 20-24 in the specification of the present application)) when bonded to the mounting substrate 8, 81; and 
in a portion 7 (¶ 53, flange 7 of the sealing member 5) that is bonded to the mounting substrate 8, 81, at least one groove 20 (Fig. 10A & ¶ 53, air vent 20 formed in the flange 7 of the sealing member 5) configured to communicate with an exterior from the concave portion (Fig. 10A shows air vent 20 extends from the space accommodating elements 1, 2, 3 and 4 in the cavity of sealing member 5 to the exterior of the sealing member 5).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4, 6-10 and 12-14 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 5 as set forth under line item number 3 in the 01-20-22 OA.
Claims 2-4 and 6-8 are allowed, because they depend from the allowed claim 1.
Independent claim 9 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 11 as set forth under line item number 3 in the 01-20-22 OA.
Claims 10 and 12-14 are allowed, because they depend from the allowed claim 9.
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 5 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein a step configured to communicate with the concave portion is formed around a periphery of the concave portion, within the portion where the transparent sealing member and the mounting substrate are bonded to each other.
Claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein a step configured to communicate with the concave portion is formed Page 4 of 9around a periphery of the concave portion, within the portion where the transparent sealing member is bonded to the mounting substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895               

/JAY C CHANG/Primary Examiner, Art Unit 2895